Citation Nr: 9910622	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  97-07 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an effective date prior to March 29, 1996, 
for a grant of service connection for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to assignment of a higher disability 
evaluation for PTSD, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and Ms. C.



ATTORNEY FOR THE BOARD

K. J. Loring, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1963 to 
April 1967.

This matter arises from a January 1998 rating decision by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for 
PTSD and assigned a 30 percent disability rating effective 
March 29, 1996.  In February 1998, the veteran filed a notice 
of disagreement (NOD) with the assigned rating and the RO 
issued a statement of the case in March 1998.  The veteran 
filed a substantive appeal in March 1998, and also noted his 
disagreement with the assigned effective date for the grant 
of service connection.  The RO issued a statement of the case 
as to effective date in August 1998, and the veteran followed 
with a substantive appeal, also in August 1998.   

The veteran appeared at a hearing(via video conference) 
before the undersigned member of the Member in November 1998.

The Board notes that during his hearing of November 1998, the 
veteran raised a claim for a total disability rating due to 
individual unemployability as a result of his PTSD.  This 
matter is referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  In April 1995, the RO received an unsigned statement from 
a "next friend of claimant," indicating the veteran's wish 
to "establish an informal claim for V.A. compensation or 
pension," without stating the disability for which benefits 
were being sought.

2.  On March 29, 1996, the RO received a written 
communication from a service representative of The American 
Legion requesting benefits for the veteran for PTSD; service 
connection was subsequently established for PTSD, effective 
from March 29, 1996. 

3.  The veteran's PTSD is productive of no more than definite 
social and industrial impairment and no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks as manifested by nightmares, 
flashbacks, hypervigilance, anxiety, and an exaggerated 
startle response.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective dated prior 
to March 29, 1996, for a grant of service connection for PTSD 
have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 
38 C.F.R. §§ 3.155, 3.400(b)(ii) (1998).

2.  The schedular criteria for assignment of a disability 
evaluation in excess of 30 percent for PTSD have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier Effective Date

The record reveals that a written communication from a 
service officer of The American Legion, was date-stamped as 
received at the RO on March 29, 1996.  In this document, the 
service officer requested benefits on the veteran's behalf 
for PTSD.  Attached to the communication was a copy of a 
letter (with no letterhead), dated April 28, 1995, to the 
effect that the veteran wished "to establish an informal 
claim for V.A. compensation or pension benefits in accordance 
with 38 C.F.R. § 3.155(a)."  The letter stated that 
supporting medical evidence would follow and included a 
reference to the veteran's service-connected multiple shell 
fragment wounds.  The letter was unsigned and with no return 
address, but included a typewritten closing of "Next friend 
of claimant."  The copy was date-stamped as received at the 
RO on April 28, 1995.  

In a January 1998 rating decision, service connection was 
established for PTSD and an effective date of March 29, 1996, 
was assigned, and the present appeal ensued.  The veteran and 
his representative contend that an effective date of April 
28, 1995, is warranted in that the letter from the "Next 
friend of claimant" was received at the RO on that date and 
effectively constituted an informal claim. 

The applicable laws and regulations governing the effective 
dates for compensation provide that the effective date for 
service connection is the date following separation from 
active service, if the claim is received within one year 
after separation from service; otherwise, the effective date 
is based on the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2).

With respect to informal claims, the law provides that any 
communication or action indicating an intent to apply for one 
or more VA benefits from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  38 C.F.R. 
§ 3.155(a).  Further, this regulation provides that an 
informal claim "must identify the benefit sought."  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If the formal claim is received within one 
year from the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  The law further states that a communication received 
from a service organization, attorney, or agent may not be 
accepted as an informal claim if a power of attorney was not 
executed at the time the communication was written.  
38 C.F.R. § 3.155(a),(b).

In the present case, the evidence does not show that the 
April 28, 1995, letter meets the criteria for an informal 
claim under 38 C.F.R. § 3.155.  First of all, it is not from 
one of the individuals or organizations listed in that 
regulation.  The only identifying information as to the 
originator of the letter is the closing "Next friend of 
claimant."  It should be noted that while 38 C.F.R. § 3.155 
does provide for an informal claim submitted on a veteran's 
behalf my a person acting as next friend, the regulation 
qualifies this by expressing describing such individual as 
"some person acting as next friend of a claimant who is not 
sui juris."  There is no evidence in the claims file to 
suggest that the veteran has at any time not been sui juris.  
The evidence shows some impairment due to his PTSD, but the 
veteran was capable of handling his own affairs in April 1995 
and he remains so today.

Secondly, the Board would note that the April 28, 1995, 
letter does not identify the benefit sought as service 
connection for PTSD.  It only refers to "an informal claim 
for V.A. compensation or pension benefits." 

In sum, the Board finds that the clear preponderance of the 
evidence is against a finding that the April 28, 1995, letter 
met the criteria for an informal claim of entitlement to 
service connection for PTSD so as to establish that date as 
the effective date for the grant of service connection for 
PTSD.  

II.  Rating in Excess of 30 Percent

As a preliminary matter, the Board notes that during his 
video conference hearing, the veteran testified that he had 
been in receipt of Social Security Administration (SSA) 
disability benefits since 1994.  He reported that he received 
the benefits because of his HIV status and his PTSD.  Those 
records are not associated with the claims file.  The Board 
notes that in Baker v. West, 11 Vet. App. 163 (1998), the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals, (Court)) 
indicated that the VA's duty to assist includes an obligation 
to seek records, "[w]hen the VA is put on notice prior to 
the issuance of a final decision of the possible existence of 
certain records and their relevance."  Citing Hayes v. 
Brown, 9 Vet. App. 67, 73-74 (1996) (quoting Murincsak v. 
Derwinski, 2 Vet. App. 363, 373 (1992)).  The Court noted 
that the veteran's records "may" contain evidence relevant 
to the veteran's claim, thus, the VA was required to obtain 
such relevant evidence.  See Baker, 11 Vet. App. at 169.  
However, this particular quote from the Murincsak decision 
refers to a failure to obtain VA medical records, already in 
the VA's possession.  Moreover, the case involved a claim for 
a total disability rating due to individual unemployability, 
and the Court specifically stated that the VA must obtain 
"pertinent" SSA records.  The Court stated that: "Although 
the SSA's decision regarding appellant's unemployability is 
not controlling for VA determinations, it is certainly 
'pertinent' to the present claim . . . [and] is relevant to 
the determination of appellant's ability to secure . . . a 
gainful occupation."  Murincsak, 2 Vet. App. at 370.  For 
these reasons, the Board finds that the Baker case is 
distinguishable from the instant case in that the SSA records 
would not provide "pertinent" or relevant evidence in 
addition to that already of record.  According to the 
veteran's testimony, his SSA benefits were granted in 1994, 
after he stopped working, and the decision was based upon 
evidence of record at that time.  The veteran's effective 
date for service connection for PTSD was properly assigned as 
March 29, 1996, well after he began receiving disability 
benefits.  Moreover, it is the level of disability from March 
29, 1996 to the present that is of primary concern in this 
claim.  In that regard, the Board finds the evidentiary value 
of the SSA records is limited as they are specific to the 
veteran's condition in 1994.  Moreover, in light of the 
protracted delay that would result from a remand, and the 
fact that the SSA records would not assist the Board in 
determining the severity of the veteran's PTSD symptoms since 
1996, the Board finds that there is no prejudice to the 
veteran by a failure to obtain SSA records.  Thus, the Board 
will proceed accordingly with a review of the record as it 
stands.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, the claim for the increased 
evaluation is well-grounded.  38 U.S.C.A. § 5107(a); Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).  After reviewing the 
claims file which includes VA and private medical records, 
the Board further finds that the duty to assist the veteran 
has been met and that the record as it stands allows for an 
equitable determination of the veteran's appeal.  38 U.S.C.A. 
§ 5107(a). 

The Board also notes that as this is an appeal from an 
initial rating, separate ratings may be assigned for separate 
time periods that are under evaluation.  That is, in 
accordance with a recent decision from the Court, since this 
claimant timely perfected his appeal of an initial rating, 
appellate review must consider the applicability of "staged 
ratings" based upon the facts found during the time period 
in question.  Fenderson v. West, No. 96-947, slip op. at 7, 9 
(U.S. Vet. App. Jan. 20, 1999).  Thus, the Board must look to 
whether a rating in excess of 30 percent is warranted from 
the effective date of the allowance.  Id at 9. 

In assessing the veteran's disability, the Board reviews the 
evaluations as determined by the application of a schedule of 
ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  With regard to mental 
disorders in particular, the rating agency shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126 (a), (b).  

In the instant case, the veteran was assigned a 30 percent 
disability evaluation for his PTSD under the provisions of 
Diagnostic Code 9411, effective from March 29, 1996 (as 
discussed in detail above).  However, portions of 38 C.F.R. 
Part 4 pertaining to the rating criteria for mental disorders 
subsequently changed.  Specifically, on October 8, 1996, the 
VA published a final rule, effective November 7, 1996, to 
amend the section of the Schedule for Rating Disabilities 
dealing with mental disorders.  61 FR 52695, Oct. 8, 1996.  
When a law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran generally applies.  Karnas v. Derwinski, 1 Vet.App. 
308, 313 (1991); White v. Derwinski, 1 Vet.App. 519, 521 
(1991).  The RO has reviewed the claim under both the old and 
new criteria, and the Board will proceed to do the same.  
However, the veteran's symptoms are evaluated under the old 
regulations only through the beginning of November as 
November 7, 1996, is the effective date of the revised 
regulations.  See also Rhodan v. West, 12 Vet. App. 55, 57 
(1998) (effective date rule prevents the application of a 
later, liberalizing law to a veteran's claim prior to the 
effective date of the liberalizing law).  

The veteran's 30 percent disability rating pursuant to the 
regulations in effect in March 1996, is indicative of 
definite industrial impairment as characterized by definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.  The psychoneurotic 
symptoms at this level result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).  With regard to the 
criteria for such a rating, it should be noted that in a 
precedent opinion, dated November 9, 1993, the General 
Counsel of VA concluded that the term "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (Nov. 9, 1993). 

A disability rating of 50 percent under the pre-November 7, 
1996, criteria was for application when the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired.  By reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  

Under the revised criteria, a 30 percent rating is warranted 
for PTSD symptoms that are manifested by occupational and 
social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1998). 

A 50 percent evaluation under the revised regulations is 
warranted when the evidence shows occupational and social 
impairment with reduced reliability and productivity due to 
particular symptoms such as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

In the instant case, the evidence of record does not support 
a disability rating in excess of 30 percent for 
symptomatology associated with PTSD at any time since the 
March 29, 1996, effective date.  Private and VA outpatient 
and hospital records reflect that the veteran was initially 
diagnosed as having PTSD in March 1996.  Although a March 
1996 statement from a physician at the Burns Clinic indicated 
that the veteran presented to him in November 1994 with a 
PTSD diagnosis, the records from that period of time do not 
reflect such diagnosis.  VA outpatient and private records 
from November 1994 show that the veteran was diagnosed as HIV 
positive and was being treated for related symptoms, but 
there is no diagnosis of PTSD.  A VA outpatient psychotherapy 
note from July 1994 indicated that the veteran had Major 
Depression with residual symptoms of PTSD, but there was no 
further record of PTSD symptoms and no diagnosis of PTSD 
until March 1996.  At that time, a VA outpatient clinic note 
reported a diagnosis of PTSD and the veteran was referred for 
PTSD psychotherapy.  VA outpatient treatment notes from March 
1996 through January 1997 show that the veteran participated 
in group therapy sessions and was essentially found to be 
stable.  He reported that he last worked in 1995 and lost his 
job during his divorce because his wife's family owned the 
shop where he worked.  He was married for 20 years and 
divorced in 1989.  In an August 1996 clinical note, the 
veteran reported that he had positive behavior changes and 
reduced anger.  In September 1996, he was again reported to 
be stable.  In January 1997 he reported sleep disturbance 
from nightmares.  The remaining reports through March 1997 
indicated compliance with medication and continued reports of 
PTSD symptoms without significant increase or change in 
symptomatology.   

In August 1996, May 1997, and November 1997, the veteran was 
afforded VA examinations for PTSD.  In the August 1996 VA 
examination report the veteran was noted to have a sad 
quality to his countenance.  He reported flashbacks but did 
not elaborate and he reported dreams of Vietnam once in a 
while.  The examiner reported a diagnosis of chronic 
dysthymia.  He found that the veteran did not have a 
"significant syndrome that would fall under the diagnosis of 
PTSD."  The veteran's global assessment of functioning (GAF) 
score was reported as 70.  The May 1997 VA examination report 
noted the veteran's history of having been struck by a 
"booby trap" during Vietnam with resulting shrapnel wounds.  
The veteran also reported loss of many friends during the 
war.  He stated that his marriage of 20 years dissolved when 
he developed agoraphobia.  He reported that he was currently 
engaged.  He complained of flashbacks triggered by thunder 
and lightening and restlessness at night.  He reported that 
he liked to go fishing and liked to be alone.  He stated that 
he lived in an isolated area without any neighbors nearby.  
The VA examiner reported a diagnosis of PTSD.  A VA 
psychiatrist, in a November 1997 report, reported an Axis I 
diagnosis of PTSD, chronic, and a depressive disorder, 
secondary to HIV related diseases.  The GAF score was 
reported as 50.  

In November 1998, the veteran appeared for a video conference 
hearing.  He submitted a private psychological evaluation 
dated in October 1998, and a February 1998 statement from the 
VA social worker he saw for group therapy.  The evidence was 
accompanied by a signed waiver of initial review by the RO.  
See 38 C.F.R. § 20.1304 (1998).  

The private psychologist's report indicated that the veteran 
was fully oriented, calm and quiet during the interview.  His 
mood was apprehensive and his affect was flat.  He became "a 
little" agitated in recounting his Vietnam memories.  His 
thought process was intact, his insight was good, his 
judgment was okay.  The psychologist noted the veteran's 
history of injury from a land mine, his divorce, and his 4 
children from that marriage.  He apparently had not seen the 
children in a few months.  The psychologist noted that the 
veteran had "classic" PTSD symptoms with nightmares, 
flashbacks, hypervigilance, anxiety, and an exaggerated 
startle response.  The psychologist reported an Axis I 
diagnosis of PTSD, chronic, with an Axis V GAF score of 60 
currently.  

The VA social worker reported that the veteran began 
treatment with him in March 1996 and continued to suffer the 
effects of the Vietnam War.  He reportedly suffered from 
grief over losing comrades and from the physical effects of 
his war wounds.  The social worker noted that the veteran had 
individual strengths, including his refusal to "give up and 
let the enemy win."  The veteran was reported to be a 
cordial man with a great deal of self-control who was 
actively seeking realistic solutions to his emotional and 
physical pain from the Vietnam War. 

During his November 1998 video conference hearing, the 
veteran essentially reiterated the testimony he provided 
during a March 1997 RO hearing.  He testified that he 
continued to suffer nightmares, some worse than others.  He 
reported that he suffered from flashbacks and that his mind 
"sometimes wander[ed]."  He stated that he keeps guns in 
the house but his fiancée requires that they remain unloaded 
and will not let him sleep with them.  He checked the doors 
and locks each night and preferred to be away from people.  
He stated that he had no friends and did not associate with 
anyone.  He spent his time fishing, picking blueberries in 
the summer, or looking out the window at the wildlife.  He 
testified that he went shopping on occasion, only to get what 
he needed, then returned home.  He stated that he stopped 
working in 1994 and that he was unable to work because he 
could not be closed up in a room.  He stated further that he 
had trouble keeping his mind on the road, preventing him from 
continuing work as a truck driver.  He testified that he 
could not control his PTSD symptoms the way he used to and 
that they seemed to be "getting out of hand."  

The veteran's fiancée testified that she had been with him 
since 1990 and she believed that he was getting worse.  She 
stated that he was quiet and didn't interact with people.  He 
would get angry and walk away from the situation but was 
never violent.  He could not take much stress and she served 
as an intermediary on his behalf.  She testified that he did 
not remember very well and gave up quickly when there was any 
conflict.  

After reviewing all of the evidence and the testimony, the 
Board is compelled to conclude that the preponderance of the 
evidence is against a finding that the veteran's PTSD 
symptomatology was productive of more than definite 
industrial impairment prior to November 7, 1996.  Further, 
the preponderance of the evidence is against a finding of 
more than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.  In this regard, VA 
outpatient clinical notes show that the veteran's condition 
has remained fairly stable since March 1996, despite the 
veteran's report that he cannot control symptoms as he used 
to.  Although his VA social worker reported that the veteran 
was tense and fearful with increased intensity of nightmares, 
the evidence does not show symptomatology representative of 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  The Board acknowledges that the veteran is 
unemployed and in receipt of SSA benefits, however, his 
disability benefit is attributable to both HIV related 
symptoms and PTSD.  Moreover, he was able to maintain a 
marriage for 20 years, is currently engaged to be married 
again, and apparently has an ongoing relationship with his 4 
children.  He stated that he lost his job because his 
marriage dissolved and his wife's family owned the business.  
His GAF scores over the past two years have been between 50 
and 70, with the most recent October score reported as 60, 
which is indicative of no more than mild to moderate 
symptomatology.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  

While the veteran does clearly manifest PTSD symptoms as a 
result of his Vietnam experience, it appears that the current 
30 percent rating contemplates such symptomatology.  For 
example, his reported anxiety, suspiciousness, sleep 
impairment and mild memory loss are specifically listed under 
the criteria for a 30 percent rating under the new criteria.  
The Board also notes that the veteran seems to be stable with 
some improvement in sleep and reduction of anxiety.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against a disability evaluation in excess of 
30 percent for PTSD at any time from March 29, 1996 to the 
present. It follows that there is not such a state of 
equipoise of the positive evidence with the negative evidence 
to otherwise permit a favorable resolution of the veteran's 
claim.  38 U.S.C.A. § 5107(b).   

In closing, the Board emphasizes to the veteran that he may 
always advance a new increased rating claim should the 
severity of his PTSD increase in the future.


ORDER

The appeal is denied. 



		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals




 



